548 So. 2d 605 (1989)
Ex parte Timothy POWELL.
(Re Timothy Powell v. State).
88-434.
Supreme Court of Alabama.
June 16, 1989.
*606 David G. Flack, Rick A. Williams and William R. Blanchard, Montgomery, for petitioner.
Don Siegelman, Atty. Gen., and J. Thomas Leverette, Asst. Atty. Gen., for respondent.
MADDOX, Justice.
The facts of this case are thoroughly presented in the opinion of the Court of Criminal Appeals. See Powell v. State, 548 So. 2d 590 (Ala.Crim.App.1988). We granted certiorari to examine the holding of the Court of Criminal Appeals that Powell's arrest was based upon probable cause and was lawful; because the issue of the legality of Powell's arrest will be an issue in his retrial, we wanted to rule upon that issue now.
After carefully examining the record, the arguments of the parties, and the opinion below, we are of the opinion that the holding of the Court of Criminal Appeals as to the legality of the arrest is correct. Therefore, that holding is affirmed.
AFFIRMED.
HORNSBY, C.J., and JONES, ALMON, SHORES, ADAMS, HOUSTON, STEAGALL and KENNEDY, JJ., concur.